Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  Applicant's amendment, filed 1/8/2021, is acknowledged. 

2.  Applicant’s IDS, filed 11/30/2020, is acknowledged.  

The foreign NPL document for Japanese Patent Application. No. 2017-546570 listed on the information disclosure statement fails to comply with 37 CFR 1.98(a)(3) because it does not include either a translation or a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information. 

Claim Rejections - 35 USC § 112
3.  The following is a quotation of 35 U.S.C. 112(b)

(B) CONCLUSION.---The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.  Claims 10, 17, 20, 22-24 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  


a)  In claim 10, line 2, there is insufficient antecedent basis for the phrase “shown in (1-4), (2-4), and (3-4)". It is suggested to replace the phrase with – (1-4) –.

b)  In 20, line 1, there is insufficient antecedent basis for the phrase “to claim 1". It is suggested to replace the phrase with – to claim 18 – 

c)  In 22, line 1, there is insufficient antecedent basis for the phrase “to claim 1". It is suggested to replace the phrase with – to claim 18 – 

d)  In 23, line 1, , there is insufficient antecedent basis for the phrase  “to claim 1". It is suggested to replace the phrase with  – to claim 18 – 

e)  In 24, line 1, , there is insufficient antecedent basis for the phrase  “to claim 1". It is suggested to replace the phrase with  – to claim 18 – 

f) The phrase “a few amino acids” in claim 18, line 4 of subsections (2-1)-(2-3)  (four separate instances) renders the claim unclear as to how many amino acids can be substituted. Does a “few amino acids” mean two, three, four? It is suggested to delete this phrase.  

g) In claims 17 and 30, the phrase “using the immunoglobulin-binding support” renders the claim indefinite because it is unclear as to what the actual method step is. It is suggested to amend the claims as follow: --17. A method for purifying an immunoglobulin, the method comprising contacting a solution containing an immunoglobulin with the immunoglobulin-binding support of claim 16. 
30. A method for purifying an immunoglobulin, the method comprising contacting a solution containing an immunoglobulin with the immunoglobulin-binding support of claim 29.--


5. Claims 1-9, 11-16, 19, 21, and 25-29 are allowed.

Applicant’s amendment has overcome the prior obviousness rejections under 35 USC 103 because Williams (WO( 2013/055404), which was considered the closest prior art.

Williams does not teach polypeptide that includes an immunoglobulin binding domain having the recited substitutions with respect to the amino acid sequence set forth in SEQ ID NO: 1-4. As noted by applicant in the Response at p. 10, and also clear from the prior OA at pp. 2-3, Williams starts with a different starting sequence. One of ordinary skill in the art would not be guided to making the 2+ substitutions as in claim or the 4 substitutions while maintaining at least 80% identity to the recited sequences, as in claim 18. 

6. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

February 25, 2021						/JAMES  ROGERS/
Examiner, Art Unit 1644

/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644